DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 12/23/2020 amended claims 1, 8, 12 and 16 and cancelled claims 6-7 and 20 (claims 3, 13 and 18 are cancelled via examiner’s amendment discussed below).  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102/103 rejections over Gatto and the 35 USC 103 rejection over Gatto in view of Nelson from the office action mailed 10/5/2020; therefore these rejections are withdrawn.  Applicants’ amendments in light of their arguments regarding unexpected results overcome the double patenting rejection over serial no. 16/359,124 from the office action mailed 10/5/2020; therefore this rejection is withdrawn.  Also, applicants filed a terminal disclaimer to overcome the double patenting rejection over serial no. 17/022,817 from the office action mailed 10/5/2020; therefore this rejection is also withdrawn.  For the reasons stated below claims 1-2, 4-5, 8-12, 14-17 and 19 are allowed.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2021 was filed after the mailing date of the non-final office action on 10/5/2020.  The submission is in 


Examiners Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please AMEND claim 1 to read as follows:
at the end of the claim add the phrase: 
--------- “, and wherein a total sulfur concentration provided by the sulfur-containing additive ranges from about 50 ppm to about 1000 ppm by weight, based on the total weight of the lubricant composition.”---------- 


Please AMEND claim 12 to read as follows:
at the end of the claim add the phrase: 
--------- “, and wherein c) is present from about 2 wt% to about 30 wt%, based on the total weight of a) + b) + c).”---------- 



Please AMEND claim 16 to read as follows:
at the end of the claim add the phrase: 
--------- “, wherein a total sulfur concentration provided by the sulfur-containing additive ranges from about 50 ppm to about 1000 ppm by weight, based on the total weight of the lubricant composition.”---------- 


Please CANCEL claims 3, 13 and 18.



Spoke with Sofia Kopelevich on 1/8/2021 and she agreed to the amendments discussed above.  



Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  
As evidenced by the prior art references of record, it is well known in the art for lubricant compositions to comprise base oils, amine-based antioxidants and sulfurized olefins/polysulfides.  However, the lubricant compositions of the instant application are unique in that they are limited to a narrow range of polysulfides (methods and 
Applicants have compared their lubricant compositions to a known set of compositions which represent the prior art.  From the tables of the instant specification, specifically Formulation E, it is evident that applicants’ example formulations perform much better in terms of oxidative stability/RPVOT time than known formulations.  For these reasons applicants have demonstrated unexpected results across the full scope of the claims and therefore claims 1-2, 4-5, 8-12, 14-17 and 19 are allowed.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771